PER CURIAM:
James Steven LeSane, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we deny LeSane’s motion for transcript at government expense and affirm for the reasons stated by the district court.* Le-Sane v. United States, No. 3:08-cv-00247-JRA, 2008 WL 4154303 (E.D.Va. Sept. 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We deny LeSane’s motion to vacate and decline to consider issues he raises for the first time on appeal.